[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             February 13, 2008
                              No. 07-10010
                                                           THOMAS K. KAHN
                          Non-Argument Calendar                  CLERK
                        ________________________

                    D. C. Docket No. 06-60207-CR-FAM

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

JOSE FUENTES-TAVORA,
a.k.a. Jose Alberto Barba,
a.k.a. Ricardo Valladares,
a.k.a. Mario Ovelio Lara,

                                                         Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 13, 2008)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Jose Fuentes-Tavora appeals his 77-month sentence, which was imposed

after he pled guilty to one count of illegally re-entering the United States after

being deported, in violation of 8 U.S.C. § 1326(a). He claims (1) the district court

erred in failing to give him credit for time served in state custody, and (2) his

sentence was unreasonable.

                                          I.

      We review the district court’s findings of fact for clear error and its

application of the Sentencing Guidelines to those facts de novo. United States v.

Davis, 313 F.3d 1300, 1305 (11th Cir. 2002). Under U.S.S.G. § 5G1.3(b), the

district court shall adjust a defendant’s sentence for time already served if the term

of imprisonment resulted from another offense (1) that is relevant conduct to the

instant offense of conviction and (2) was the basis for an increase in offense level

for the instant offense. The intended purpose of § 5G1.3(b) is to credit defendants

who have already served time, generally in another jurisdiction, for the same

conduct or course of conduct. United States v. Flowers, 13 F.3d 395, 397 (11th

Cir. 1994) (applying an earlier, but nearly identical version of § 5G1.3(b)).

      The district court was not required under § 5G1.3(b) to credit Fuentes-

Tavora for the time he served in state custody prior to his federal trial. Fuentes-

Tavora was in state custody stemming from his charges of battery on a law

                                           2
enforcement officer and obstruction with and without violence. These offenses are

not relevant conduct, as defined in U.S.S.G. § 1B1.3(a), to the instant offense of

illegally re-entering the United States after being deported. Thus, § 5G1.3(b) is

inapplicable, and the district court was not required to adjust Fuentes-Tavora’s

sentence to reflect his time already served in state custody.1

                                                II.

       Generally, we review a defendant’s sentence for reasonableness.2 United

States v. Booker, 125 S. Ct. 738, 765-66 (2005). Reasonableness review requires

us to review the sentence under an abuse-of-discretion standard. Gall v. United

States, 128 S. Ct. 586, 594 (2007). We “must first ensure that the district court

committed no significant procedural error,” and then we “consider the substantive

reasonableness of the sentence imposed under an abuse-of-discretion standard.”

Id. at 597. The party challenging the sentence bears the burden of establishing the



       1
         Fuentes-Tavora does not argue on appeal the court should have granted him a departure
under U.S.S.G. § 5G1.3(c). Even if he did, a court is not required to grant a departure under
§ 5G1.3(c), as it is under § 5G1.3(b) if certain circumstances are present. Likewise, United
States v. Sanchez-Rodriguez, 161 F.3d 556 (9th Cir. 1998), which Fuentes-Tavora does cite in his
brief, does not require the court to grant a departure, but rather acknowledges it is within the
court’s discretion to do so based on time already served in state custody or the lost opportunity to
serve a greater portion of a state sentence concurrently with the federal one.
       2
       Though the Government claims plain error review is appropriate where, as here, a
defendant raises a reasonableness argument for the first time on appeal, we need not decide
whether plain error review is proper, as the outcome is the same under either standard.

                                                 3
sentence was unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005). We may presume a sentence within the properly calculated Guidelines

range is reasonable. Rita v. United States, 127 S. Ct. 2456, 2462 (2007).

      After carefully reviewing the record and the parties’ briefs, we conclude the

district court committed neither procedural nor substantive error in arriving at

Fuentes-Tavora’s sentence. The court correctly calculated the applicable

Guidelines range and noted it had discretion to vary from the range. Also, the

court considered the 18 U.S.C. § 3553(a) factors and explained its reasons for

sentencing Fuentes-Tavora at the low end of the Guidelines range. The court

specifically considered whether a sentence within the Guidelines range was greater

than necessary to meet the goals of § 3553(a). After noting valid reasons existed

for sentencing Fuentes-Tavora at the higher end of the range, the court determined

a 77-month sentence was sufficient to serve the statutory goals.

      To the extent Fuentes-Tavora argues the court’s decision not to give him

credit for time served was unreasonable, we made clear in United States v.

Winingear that individual sentencing decisions are not subject to reasonableness

review. 422 F.3d 1241, 1245 (11th Cir. 2005). Instead, we review the final

sentence for reasonableness. Id. Given the district court’s application of the

Guidelines range as advisory, consideration of the § 3553(a) factors, explanation

                                          4
for reaching its decision, and imposition of a sentence within the properly

calculated Guidelines range, we conclude the district court did not abuse its

discretion in sentencing Fuentes-Tavora to 77-months’ imprisonment.

Accordingly, we affirm.

      AFFIRMED.




                                         5